Citation Nr: 0024202	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  92-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wound, left wrist, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound, left anterior chest, currently 
evaluated as 10 percent disabling.

3.  Entitlement to extraschedular evaluations pursuant to 38 
C.F.R. § 3.321(b)(1) (1999) for service-connected shell 
fragment wounds to the left wrist, right thigh and left 
anterior chest.

4.  Entitlement to an earlier effective date for the award of 
a compensable evaluation for residuals of a shell fragment 
wound to the left anterior chest based on clear and 
unmistakable error in a July 1969 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case 
has been set forth in prior remands issued by the Board in 
October 1997 and December 1999.

In its remand of December 1999, the Board concluded that a 
notice of disagreement had been filed by the appellant's 
former representative in September 1999 as to the RO's 
failure to adjudicate the issues of increased ratings for the 
shell fragment wound disabilities involving his left wrist 
and left anterior chest.  Following the scheduling of 
compensation examinations for these disabilities, the RO 
issued a statement of the case in February 2000 denying 
entitlement to the benefits sought.  The Board will construe 
the representative's "Written Brief Presentation" of June 
2000 and the arguments presented therein as a timely filed 
substantive appeal with respect to these issues.  Hence, 
these issues are properly before the Board at this time as a 
merged appeal with the matters previously pending as a result 
of the January 1997 decision of the U. S. Court of Appeals 
for Veterans Claims (the Court).  The issue of service 
connection for post traumatic stress disorder is not before 
the Board in view of the RO's grant of service connection for 
this disability by rating decision in February 2000.

The issue of clear and unmistakable error in the July 1969 
rating decision is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  On a VA examination conducted in February 2000, the 
examiner found that the appellant had additional loss of 
range of motion of the left wrist joint due to pain and 
weakness after repetitive movements.

2.  The medical evidence does not reflect impairment or 
functional loss attributable to the old war wound scar to the 
left anterior chest.

3.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
disability rating standards for his left wrist, left anterior 
chest or right thigh disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability rating, but not higher, for the appellant's shell 
fragment wound of the left wrist pursuant to the schedular 
rating standards are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, Part 4, Diagnostic Code 5308 (1999).

2.  The appellant's shell fragment wound of the left anterior 
chest is no more than 10 percent disabling pursuant to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5321-7804 (1999).

3.  Application of the extraschedular provisions for the 
appellant's shell fragment wound disabilities of the left 
wrist, left anterior chest and right thigh is not warranted.  
38 C.F.R. § 3.321(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In connection with his merged appeal as to the issues of 
increased ratings for the left wrist and left anterior chest 
disabilities, the appellant was evaluated on a VA 
compensation examination conducted in February 2000 pursuant 
to the Board's December 1999 remand instructions.  The Board 
also reviewed other pertinent medical evidence in the file 
including his service medical records, the reports of VA 
compensation examinations conducted in March 1991, July 1993, 
and April 1999, as well as VA and private in/outpatient 
treatment reports dated in 1990-99.  For purposes of this 
appeal, however, for the reasons set forth below in greater 
detail, primary emphasis will be placed on the reported 
complaints and findings noted on the recent 2000 VA 
examination.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

Service medical records indicated that the appellant 
sustained multiple shell fragment wounds of the left wrist, 
left anterior chest and right thigh in November 1968. The 
wounds were cleaned and debrided for delay closure.  When 
initially seen, his chest was clear and there was no thorax 
pain.  There was slight pain of the left wrist and motion was 
normal.  The wounds were sutured 4 days later.  In December 
1968 there was some infection and he was treated with 
antibiotics.  The sutures were removed.  Subsequent entries 
during service reflect that he continued to complain of left 
wrist problems and it was indicated that there was possibly a 
piece of shrapnel embedded in the left wrist.  An x-ray 
revealed a fragment embedded in the navicular bone of the 
left wrist with some demineralization around the fragment.  
An examination in December 1968 revealed some tenderness to 
palpation of the left wrist which radiated into the hand.  
There was an impression of fragment wound of the left wrist 
with damage to the sensory left radial nerve.  The wrist was 
injected with Xylocaine.  When seen in January 1969, the 
appellant reported some relief from the injections but 
reported that he still had some symptoms although they were 
resolving slowly.  No further treatment was recommended.

VA examined the appellant in May 1969.  It was indicated that 
he was right-handed.  He had no abnormality of the 
respiratory system.  There was a 1-inch by 3/4-inch scar on the 
right lateral thigh 3 inches above the knee.  A small piece 
of shrapnel was felt.  There was a small 1/2-inch scar on the 
left anterior chest approximately 2 to 3 inches above the 
lower rib in the mid-clavicular line.  There was a 1/2- by 1-
inch scar of the right wrist.  There was no limitation of 
motion or pain.  An x-ray of the chest was negative and an x-
ray of the right thigh revealed no bone abnormality and no 
metallic foreign bodies.  An x-ray of the left forearm 
revealed a small metallic foreign body present within the 
distal forearm just above the wrist.  There was a diagnosis 
of small scars of the left wrist, right thigh and left 
anterior chest.  There was a diagnosis of no nerve or bone 
injury and no pulmonary injury.  In a rating decision of July 
1969, the appellant was assigned 10 percent ratings for 
residuals of shell fragment wound of the left wrist and 
residuals of shell fragment wound of the right thigh.  A 
noncompensable rating was assigned for residuals of shell 
fragment wound of the left anterior chest.

The appellant's disabilities were next formally evaluated on 
a VA examination conducted in March 1991.  At that time, he 
complained of pain in the left anterior chest.  An 
examination of the lateral surface of the right thigh 
revealed a circular scar with a circumference of more than 1 
inch.  The skin was depressed but not affixed to the 
underlying tissue.  There was no edema and no foreign bodies 
were felt.  There was no evidence of any herniation or 
infection.  On the dorsum of the left wrist was an entrance 
shell fragment wound scar.  The wrist itself was mobile 
without any crepitus or grating.  There was good mobility and 
there was no evidence of infection.  There was no pain on 
motion.  In the left anterior chest was an oblique scar 
approximately 11/2-inch long which was just at the level of the 
12th rib.  The scar was well healed without any infection or 
herniation.  There was no inflammation.  X-rays failed to 
show evidence of any foreign body beneath the wound.  X-rays 
revealed retained shrapnel fragment in the soft tissue of the 
right thigh and shrapnel fragment in the left wrist.  The 
examiner noted that the appellant was primarily immobile 
because of a fracture of the spine sustained in 1985.  There 
was an impression of status post shrapnel wounds of the left 
wrist, right thigh and left anterior chest.  In a rating 
decision of April 1991, the appellant's ratings were 
continued.

Of record is a VA chest x-ray report dated in October 1991.  
The x-ray revealed no sign of any active or acute disease of 
the chest.  The lung fields were clear and the heart was 
normal in size.  There was a small metallic fragment behind 
the diaphragmatic surface on the left.  There was an 
impression of normal chest and retained shrapnel fragment.

A VA examination was conducted in July 1993.  At that time it 
was noted that as a result of a fracture of the spine 
sustained in an automobile accident in 1985, the appellant 
had marked weakness of the hamstrings and hip muscles.  He 
had good function of the quadriceps, but practically no 
function below the knee.  He was confined to a wheelchair and 
was able to walk short distances with crutches.  He did not 
wear braces.  With respect to his service-connected 
disabilities, the appellant complained of pain and well-
localized tenderness along an anterior upper abdominal wound 
site which interfered with his activities particularly 
straining and stretching.  He had practically no symptoms 
from the right thigh wound.  He had some symptoms from the 
left wrist wound when pushing his wheelchair.  On 
examination, he had a depressed circular scar over the 
anterolateral distal right thigh approximately 3 inches above 
the knee.  There was no significant tenderness or pain 
associated with the scar.  The appellant had good range of 
motion in the hip and knee.  There was no loss of muscle 
function in the area particularly since the wound was mostly 
in the quadriceps which functioned normally.  His hamstrings 
were quite weak on that side, as well as the other side.  
This was attributed to the residuals of the 1985 accident.  
Examination of the left wrist revealed a scar about 1 to 11/2 
centimeters along the dorsal aspect of the left wrist 
opposite the radial border of the radius near the radial 
styloid.  Range of motion of the wrist was generally within 
normal limits.  He appeared to have good strength in all 
muscle groups tested.  There was some minimal tenderness of 
the wound itself, the scar around the wound.  There was no 
evidence of infection.  In the upper left abdomen there was a 
linear scar somewhat irregular in shape approximately 3 
inches long which was quite tender to pressure in the central 
portion.  It was related that the degree of tenderness in the 
area suggested a possible neuroma.  The abdominal muscle 
function appeared to be normal.  There was no impairment of 
function in the chest wall.

X-rays of the chest, right thigh and left wrist taken in 
connection with the 1993 VA examination confirmed the 
presence of small metallic fragments.  In the distal right 
thigh was a very tiny fragment with a somewhat larger 
circular density near the lesser trochanter actually just 
above the lesser trochanter on the inner side of the thigh.  
There was no wound in the area.  It was noted that the metal 
fragment apparently traveled up along the shaft of the bone.  
In the left wrist was a rectangular-appearing metallic 
fragment along the distal radius just proximal to the radial 
styloid on the lateral side or slightly dorsal to the lateral 
side.  There was a miniscule fragment which appeared to be in 
the upper abdomen adjacent to the left rib.  It was noted 
that the fragment had been confirmed on previous film.  A 
chest x-ray revealed no active or acute disease process.

On the basis of the above, the examiner in 1993 concluded 
that the wounds involving the wrist and thigh were not giving 
the appellant a major problem.  He appeared to have some 
minor discomfort in the wrist with strenuous use.  It was 
indicated that this may be associated with some scar tissue 
in the area which may be impinging on the extensor carpi 
radialis tendon to some extent, although the muscle appeared 
to function normally.  It was reported that this appeared to 
be a very minimal degree of impairment of function, however.  
The VA examiner opined that the thigh wound was not causing 
the appellant any difficulty at all.  It was noted that the 
appellant's complaints of symptoms in the upper abdomen might 
be due to a neuroma from scar tissue in the area.  The 
examiner reported that the metallic fragment was miniscule 
and that he did not feel that it was a factor in the 
appellant's complaints.

In a rating decision dated in August 1993, the appellant's 10 
percent ratings for residuals of shell fragment wound of the 
left wrist and residuals of shell fragment wound of the right 
thigh were continued.  A 10 percent rating was assigned for 
residuals of shell fragment wound scar of the left anterior 
chest.

The appellant's claim of entitlement to increased ratings for 
his shell fragment wound disabilities was the subject of an 
unfavorable decision of the Board in May 1994.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (the Court), and as a result, the Board's 
decision was affirmed in part and vacated in part by decision 
issued in January 1997.  The Court affirmed the Board's 
decision as to the increased ratings for these disabilities 
on a schedular basis, but it remanded the appeal as to the 
issue of whether one or more of these disabilities was 
entitled to extraschedular consideration under 38 C.F.R. 
§ 3.321(b).  The Court also ordered the Board to address the 
issue of clear and unmistakable error in the July 1969 rating 
decision, which is addressed below in the remand portion of 
this decision.  As noted above, the appellant has since 
perfected a new appeal as to the issues of increased ratings 
for the left wrist and left chest disabilities.

As a result of the Court's decision, the appellant was 
medically evaluated on a VA compensation examination in April 
1999; however, this examination was found to be inadequate by 
the Board because it was unclear whether the claims file was 
reviewed in connection with the examination and because the 
examiner did not fully address the RO's request for an 
opinion on the degree of earning capacity impairment caused 
by the appellant's shell fragment wound disabilities or 
provide sufficient medical findings and/or commentary in line 
with the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As a result of the above, the appellant was re-examined on a 
VA joints, muscles, and peripheral nerves examination in 
February 2000.  On examination it was noted that the 
appellant was right-handed and that he was in a wheelchair 
due to the 1985 motor vehicle accident.  He complained of 
constant pain in his lower extremities and of an inability to 
stand for more than one minute due to his condition as a 
partial paraplegic.  He also complained of left wrist pain 
and weakness, particularly with continuous use of his 
wheelchair for a prolonged period.  He added that he could 
not hold a cup of coffee in his left hand due to his 
pain/weakness complaints.  With regard to this right thigh, 
the appellant stated that it would become painful with weight 
bearing such as when he needed to transfer in and out of his 
wheelchair.  As to his left chest, the appellant stated that 
he had recently experienced a sharp, stabbing-like pain on 
his left chest in the area of the old scar when he bent over.  
He also stated that the chest scar would become sore if he 
laid on it during sleep.  The appellant reported that he was 
taking morphine sulfate, 100 mg./day, for his generalized 
pain.  Objectively, clinical findings on this examination 
were significant for the following, in pertinent part:

Left wrist:  The scar on the left wrist 
is depressed but not adherent to tendon 
or bone.  It measures 1.0 cm by 0.5 cm.  
It is asymptomatic on palpation.  Range 
of motion: dorsi flexion is 0-60 degrees, 
normal 0-70, palmar flexion is 0-50 deg., 
[normal is] 0-80 by goniometer.  Radial 
deviation is zero to 15, [normal is] 0-
20.  Ulnar deviation is 0-10, [normal is] 
0-45.  Hand grasp is 5/5.  There is no 
deformity, edema or effusion of the joint 
or tremors of the hand.

The scar on the right anterolateral 
distal thigh is slightly depressed and 
measures 2.5 cm by 1.5 cm, not adherent 
to muscle.  There is no muscle hernia.  
It is non-tender to deep palpation.  He 
has full range of motion of the right 
knee.  There is no sensory loss on all 
the scars.  The scar on his left anterior 
chest just below the left costal margin 
is three centimeters long, linear, 
asymptomatic on deep pressure.  A 
metallic object was not palpated on these 
3 scars.

With review of the evidence in the claims file and with 
clinical evaluation of his scars, the examiner stated, "[i]n 
my opinion there is additional loss of range of motion of the 
left wrist joint due to pain and weakness after repetitive 
movements."  However, the examiner added that the degree of 
earning capacity impairment due exclusively to the shell 
fragment wound disabilities was "minimal."

The Board also considered additional VA in/outpatient records 
from the Miami and West Palm Beach VA Medical Centers dated 
in 1998-99, but none of these records showed any treatment 
specifically for the shell fragment wound disabilities; 
treatment was provided primarily for his post traumatic 
stress disorder and related problems.  The RO also attempted 
to obtain more recent medical records from two private 
physicians, Drs. Smith and Goldfarb, but only the latter 
physician responded to the RO's inquiry and the records he 
submitted (dated in 1998) showed treatment only for low back 
pain, hip pain and bilateral pain below his knees connected 
to the residuals of the 1985 motor vehicle accident.

II.  Analysis

The appellant's claims seeking entitlement to increased 
disability compensation for his shell fragment wounds on 
either a schedular (for the merged appeal as to the left 
wrist and left anterior chest) or extraschedular basis (for 
all of his shell fragment wound disabilities) is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his contentions regarding the increased severity of these 
disabilities.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board must assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  Once the evidence is 
assembled, the Board is responsible for determining whether a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board notes that the Rating Schedule for the various 
muscle group injuries was amended in 1997.  62 Fed. Reg. 
30235 (June 3, 1997) (revising, inter alia, 38 C.F.R. §§ 4.56 
(evaluation of muscle disabilities) and 4.73 (schedule of 
muscle injury ratings)).  Since only the extraschedular 
issues have been pending on appeal since June 1997, the 
appellant is not entitled to application of the version of 
the schedule, either the old or revised rating criteria, that 
is deemed to be the most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Nevertheless, the 
Board observes that the schedular ratings (zero percent, 10 
percent, 20 percent, etc.) applicable to the shell fragment 
wound disabilities of his left wrist and left chest did not 
change as a result.  The change in the descriptions of the 
moderately severe and severe levels of muscle injury in 
38 C.F.R. § 4.56 was not intended to be a substantive change.  
62 Fed. Reg. 30235, 30236 (June 3, 1997).  Hence, as there 
are no substantive differences between the amended provisions 
of the Rating Schedule and the prior version with respect to 
the ratings pertaining to the shell fragment wound 
disabilities at issue herein, neither the old nor the new 
criteria are "more favorable" to the appellant.  Therefore, 
to the extent that the schedular rating criteria are 
considered in analyzing whether a disability is entitled to 
referral under the extraschedular provisions, it is not 
necessary for the Board to have separate findings of fact, 
conclusions of law and statements of reasons or bases 
applying both the pre- and post-amendment versions.  Cf. 
VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000) (unless 
it is clear from facial comparison, separately apply the pre-
amendment and the post-amendment version to determine which 
version is more favorable).

Increased Ratings:  Left Wrist and Left Anterior Chest

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (1999) (62 Fed. Reg. 30235, et seq.).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  A moderately severe 
disability will be manifested by entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups with indications on palpation of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  A severe 
muscle disability will be manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups caused 
by the missile, with test of strength, endurance, or 
coordinated movements showing severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

Factors to be considered in the evaluation of disabilities 
that are residuals of healed wounds involving muscle groups 
are found under 38 C.F.R. §§ 4.55, 4.56 (1999).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
Muscle injuries in the same anatomical regions, e.g., the 
muscle groups of the forearm and hand (38 C.F.R. § 4.73, 
Diagnostic Codes 5307-5309 (1999)), will not be combined, but 
instead, will be evaluated for the most severely injured 
muscle group and increased by one level of severity, i.e., 
moderate, moderately severe, severe, to reflect the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(b) and (e).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Further, with respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (38 C.F.R. §§ 4.40 and 
4.45 make clear that pain must be considered capable of 
producing compensable disability of the joints); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) (Board's 
failure to consider section 4.40 was improper when that 
regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether increased ratings for the appellant's shell fragment 
wound disabilities of the left wrist and left chest may be in 
order (1) pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria, (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups, or (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

In this case, where the muscle damage involves the muscles of 
the forearm and hand of the appellant's non-dominant left 
wrist (group VIII), the Rating Schedule provides a 
noncompensable evaluation (0 percent) for "slight" 
functional impairment caused by the muscle injury; a 10 
percent evaluation for "moderate" functional impairment; 
and, a maximum rating of 20 percent rating for either 
"moderately severe" or "severe" impairment.  A "Note" 
for this rating criteria states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore, is rated on the basis of 
limitation of motion with a minimum rating of 10 percent.  
Limitation of motion of the wrist for the non-dominant hand 
is rated a maximum of 10 percent under Diagnostic Code 5215 
for either palmar flexion limited in line with the forearm or 
if dorsiflexion is less than 15 degrees.

For muscle damage involving the muscles of chest affecting 
respiration (group XXI), the Rating Schedule provides a 
noncompensable evaluation (0 percent) for "slight" 
functional impairment caused by the muscle injury; a 10 
percent evaluation for "moderate" functional impairment; 
and a 20 percent rating for either "moderately severe" or 
"severe" impairment.

A shell fragment wound injury may also be rated for 
impairment caused by scars.  According to the Rating 
Schedule, "[s]cars, other," are rated on the basis of 
limitation of function of the body part affected.  38 C.F.R. 
Part 4, Diagnostic Code 7805 (1999).  Scars, which are tender 
or painful on objective demonstration, are rated 10 percent 
disabling.  38 C.F.R. Part 4, Code 7804.  In addition, scars 
of the head, face or neck which are slightly disfiguring are 
rated noncompensable and if moderately disfiguring, 10 
percent disabling.  38 C.F.R. Part 4, Code 7800.  Higher 
ratings under Code 7800 may be warranted if disfiguring scars 
of the head, face or neck are "severe" in nature (30 
percent) or exceptionally repugnant (50 percent).

Left Wrist

After review of all material issues of fact and law, the 
Board concludes that the recent medical findings of record 
support a 20 percent evaluation for the appellant's left 
wrist disability.  However, the Board also concludes that a 
preponderance of the evidence found probative to this claim 
is against entitlement to more than a 20 percent schedular 
evaluation for this disability.

Clinical findings on the VA examination in February 2000 were 
significant for the appellant's complaints of left wrist pain 
and weakness, particularly with continuous use of his 
wheelchair for a prolonged period.  He added that he could 
not hold a cup of coffee in his left hand due to his 
pain/weakness complaints.  Objectively, he had a small, 
asymptomatic scar on the left wrist that was depressed but 
not adherent to tendon or bone.  Range of motion on 
dorsiflexion was slightly impaired 0-60 degrees, while palmar 
flexion was more limited (0-50 degrees with normal range of 
motion being 0-80).  Other pertinent findings showed that he 
had normal strength (hand grasp is 5/5) and no deformity, 
edema or effusion of the joint or tremors of the hand.  
However, the examiner found that the appellant had additional 
loss of range of motion of the left wrist joint due to pain 
and weakness after repetitive movements.

In view of the above-cited medical evidence, the Board finds 
that the appellant's left wrist disability has recently 
increased in severity pursuant to 38 C.F.R. § 4.40 on the 
basis of additional functional loss due specifically to 
complaints of pain on use or during flare-ups.  As noted 
above, section 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursions, 
strength, speed, coordination and endurance.  Section 4.45 
provides that factors of disability involving a joint reside 
in reductions of its normal excursion of movements in 
different planes of motion and therefore, inquiry will be 
directed to such considerations as movement abnormalities, 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  With the criteria 
listed under 38 C.F.R. §§ 4.40 and 4.45 for consideration, 
the Board finds that the appellant's left wrist disability 
warrants an increased rating to the next higher (and maximum) 
schedular evaluation under Code 5308 - 20 percent - for 
moderately severe or severe impairment caused by muscle group 
VIII damage because the clinical findings on the recent 2000 
VA examination substantiate additional range-of-motion loss 
due to pain on prolonged use of his left hand, such as when 
he must push his wheelchair.  There is no other competent 
evidence which rebuts the findings/opinion of the VA examiner 
who conducted the February 2000 examination and hence, it 
appears that the left wrist disability has increased in 
severity to support the maximum rating under Code 5308.

A preponderance of the evidence is against a higher rating 
(above 20 percent) for the left wrist disability.  The 
medical evidence of record reflects that the appellant's 
residual scar was well healed and non tender when he was 
examined in February 2000 and he had no other disabling 
residuals besides the increased functional impairment caused 
by pain with repetitive movements.  On these facts, the Board 
concludes that an increased or separate rating is not in 
order under Codes 7800-7805.  The Court has held that a scar 
is not compensable unless the veteran experiences some 
complications with the scar.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  The medical evidence simply does not 
substantiate that his residual shell fragment wound scar is 
disabling or disfiguring in any manner.

Moreover, the appellant is not entitled to a separate rating 
under Code 5215 because his disability is presently rated as 
a muscle injury under Code 5308 based on limitation of 
motion.  As he is rated based on the impairment shown by the 
medical evidence, pain causing limitation of motion, a 
separate rating under Code 5215 for what would be duplicative 
or overlapping manifestations is clearly not warranted.  See 
38 C.F.R. § 4.14 (1999).  Further, as there is no evidence of 
neurological impairment connected with the left wrist 
disability, he is not entitled to an increased or separate 
rating under the rating criteria for diseases of the 
peripheral nerves.  Accordingly, an increased schedular or 
separate rating above the now assigned 20 percent-rating 
level is not in order.

Left Anterior Chest

While the Board finds that the medical evidence establishes 
muscle injury residuals affecting group XXI (x-rays show that 
he has a retained piece of shrapnel in his left chest), it 
appears that the extent of any damage is no more than 
moderate in terms of impairment; objective findings on the 
recent VA examination in February 2000 were significant only 
for a small scar on the left anterior chest that was 
asymptomatic on deep pressure.  The examiner also noted that 
he could not palpate a metallic object in his left chest.  
Hence, in view of the current medical examination findings, 
the Board finds that a preponderance of the evidence is 
clearly against higher rating for this disability.  The 
medical evidence of record reflects that the appellant's left 
chest scar had healed since before he was discharged from the 
military in 1969, and while later-dated x-rays showed the 
presence of a retained metallic object in the site of the old 
wound, the more recent VA examination of February 2000 shows 
no disabling residuals or other functional impairment caused 
by this disability.  On these facts, the Board concludes that 
higher rating is not in order under Code 5321, as there is no 
evidence whatsoever to support a finding of moderately severe 
or severe respiratory impairment, or under Code 7804 for scar 
impairment, see supra Chelte, 10 Vet. App. 268 (1997).  While 
the appellant reports complaints of a stabbing-like pain in 
his left chest when he bends over, the medical evidence 
simply does not substantiate that his residual shell fragment 
wound scar is disabling in any manner.

Accordingly, the Board concludes that the appellant is 
appropriately rated for his service-connected shell fragment 
wound disability of the left anterior chest at the current 10 
percent level.  As detailed above, the recent medical 
evidence in this case does not reflect an increased level of 
disability directly related to this disability in terms of 
residual scar and/or muscle group impairment.

As alluded to above, the Board must also consider whether an 
increased rating for this disability is warranted under 38 
C.F.R. §§ 4.40, 4.45.  However, as the clinical findings on 
the recent 2000 VA examination disclosed essentially no 
residual impairment due to this old war wound, and as the 
balance of the medical evidence is similarly negative for any 
evidence of additional functional loss affecting the left 
chest, the Board concludes that a preponderance of the 
evidence is clearly against a finding of "additional 
functional loss" in his left chest area such that increased 
disability compensation is warranted under 38 C.F.R. §§ 4.40 
or 4.45.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Other Considerations Applicable to Both Increased Rating 
Claims

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings (20 percent for the left wrist and 10 percent for the 
left anterior chest) adequately reflect the level of 
impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating his disabilities under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the ratings for 
these disabilities now assigned as fully discussed above are 
the appropriate schedular criteria for their evaluation.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal, personal statements, 
pleadings, etc., have been accorded due consideration; 
however, the Board concludes that the recent medical findings 
from the 2000 VA examination are more probative of the 
current level of disability.  Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 2000 VA examination are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  There is no evidence of 
record that the appellant is qualified to render a medical 
diagnosis or opinion.  Hence, the medical evidence of record 
cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by the shell fragment wound disabilities at 
issue herein.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher ratings then those now 
assigned for the left wrist and left chest disabilities, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Extraschedular Consideration

The RO declined referral of the appellant's claim seeking 
increased ratings for his shell fragment wound disabilities 
on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) 
(1999) when it last adjudicated the case by supplemental 
statement of the case in February 2000.  The Board agrees as 
it does not appear from a review of the medical evidence that 
referral for consideration of an extraschedular rating for 
one or more of these disabilities (left wrist, left anterior 
chest, or right thigh) is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's 
disabilities described above are not deemed to be inadequate.  
As fully detailed above, the medical evidence does not 
reflect that the appellant's disabilities warrant entitlement 
to increased compensation for the levels presently assigned 
under the schedular criteria and hence, it does not appear 
that the appellant has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for these disabilities.  As detailed above in the 
Factual Background, the record shows that the appellant was 
last hospitalized for these disabilities in service, over 30 
years ago.  There is also no evidence of regular outpatient 
care for these disabilities in the years after service.  With 
respect to employment, it is not claimed or shown by the 
evidence of record that the appellant suffered from any 
employment handicap in the years after service due to his war 
wounds, and indeed, on the recent VA examination in February 
2000, the examiner specifically opined based on review of all 
the evidence in the claims file that the degree of earning 
capacity impairment caused by these disabilities was only 
"minimal."  Hence, in the absence of any evidence which 
reflects that his war wound disabilities are exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate them, and in light of the record which 
does not show employment handicap due to one or more of these 
disabilities in the post service period, marked interference 
with employment is not shown by a longitudinal review of the 
record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for one or more 
of these disabilities is not in order.


ORDER

An increased rating to 20 percent, but no higher, is granted 
for the appellant's left wrist disability subject to the 
applicable legal provisions governing the payment of monetary 
benefits.

An increased rating above 10 percent for the appellant's left 
anterior chest disability is denied.

Referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) for the appellant's shell fragment wound 
disabilities of the left wrist, left anterior chest and right 
thigh is denied.


REMAND

As noted above in the INTRODUCTION, the claim alleging clear 
and unmistakable error in the July 1969 rating decision will 
be remanded for further appellate processing.  This claim was 
denied by a rating decision in February 2000, and the record 
reflects that a notice of disagreement was timely filed by 
the appellant's representative.  See Statement of Accredited 
Representation in Appealed Case, VA Form 1-646, dated in May 
2000.

The RO has not issued a statement of the case on this issue.  
The Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the appellant and his 
representative addressing the issue of 
an earlier effective date for the award 
of a compensable evaluation for 
residuals of a shell fragment wound to 
the left anterior chest based on clear 
and unmistakable error in a July 1969 
rating decision.  If the decision 
remains adverse to the appellant and, 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.

However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 



